                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF OKLAHOMA

PAUL ANTHONY HATTON,                           )
                                               )
                            Plaintiff,         )
                                               )
v.                                             )   Case No. CIV-18-1219-C
                                               )
JUSTICES OF THE OKLAHOMA                       )
SUPREME COURT AND JUDGES                       )
OF THE COURT OF CIVIL APPEALS                  )
OF THE STATE OF OKLAHOMA,                      )
                                               )
                            Defendants.        )

                       MEMORANDUM OPINION AND ORDER

       Now before the Court is Defendants’ Motion to Dismiss. (Dkt. Nos. 13, 15. 1)

Plaintiff filed a response (Dkt. No. 16), and Defendants did not file a reply. The motion is

now at issue.

                                         I. Background
       Plaintiff is currently involved in a lawsuit in Oklahoma state court. Specifically,

Plaintiff was sued in Garvin County over allegedly unpaid mortgage payments. See

Embrace Home Loans v. Hatton, Case No. CJ-2017-97 (Garvin County, Okla.). After

summary judgment was entered against him, he appealed his case to the Oklahoma

Supreme Court. See Embrace Home Loans v. Hatton, Case No. SD 117581 (Okla. 2018.)

That court then designated his case as an accelerated appeal under Oklahoma Supreme



1
  Defendants filed their Motion to Dismiss and Amended Motion to Dismiss on the same
day. Defendants note that this was to include some exhibits that were inadvertently
excluded on the original filing. See (Dkt. No. 15, p. 1, n. 1.) For purposes of this Order,
the Court will rely on Defendants’ Amended Motion to Dismiss.
Court Rule 1.36—which governs the appellate procedure for summary judgments and

certain other specified dismissals. See Id.; See also 12 Okla. Stat. Rule 1.36. This rule

involves many provisions, but the most relevant for this case is Rule 1.36(g), which

prevents parties from filing appellate briefs “[u]nless otherwise ordered by the appellate

court,” and requires a party to file a motion for leave to submit an appellate brief. 12 Okla.

Stat. Rule 1.36.

       Plaintiff’s state court appeal is ongoing, and is currently stayed until the resolution

of this case. See Hatton, Case No. SD 117581 (Order Dated January 30, 2019.) To date,

Plaintiff has not attempted to move the Oklahoma Supreme Court to grant him leave to

submit an appellate brief. See generally Hatton, Case No. SD 117581. Nonetheless, he

brought this action against the justices of the Oklahoma Supreme Court as well as the

judges of the Oklahoma Court of Civil Appeals—all in their official 2 capacities—seeking

(1) a declaration that Rule 1.36 is unconstitutional, and (2) an injunction barring

Defendants from enforcing the rule against him. (Pl.’s Compl., Dkt. No. 1, p. 1, 69-73.)

Defendants have moved to dismiss his claims, maintaining that Plaintiff is not entitled to

the injunctive or declaratory relief he seeks. See (Dkt. No. 15.)




2
 Originally, Plaintiff had allegedly improperly served Defendants. See (Dkt. No. 9.)
After Defendants raised the issue, Plaintiff made a subsequent attempt at service and
believes he has cured it. See (Dkt. No. 17.) Because the case must be dismissed on other
grounds, the Court finds that it need not address whether Plaintiff’s subsequent service
was sufficient.
                                              2
                                            II. Standard

      The standard for consideration of motions to dismiss brought pursuant to

Fed. R. Civ. P. 12(b)(6) is set forth in the Supreme Court’s decision in Bell Atl. Corp. v.

Twombly, 550 U.S. 544 (2007), and the subsequent decision in Ashcroft v. Iqbal, 556 U.S.

662 (2009). In those cases, the Supreme Court made clear that to survive a motion to

dismiss, a pleading must contain enough allegations of fact which, taken as true, “state a

claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. Plaintiffs must

“nudge[] their claims across the line from conceivable to plausible” to survive a motion to

dismiss. Id. Thus, the starting point in resolving the Motion is to examine the factual

allegations supporting each claim that Defendant wishes the Court to dismiss. The Court

will accept all well-pleaded factual allegations in the Complaint as true and construe them

in the light most favorable to the nonmoving party. Peterson v. Grisham, 594 F.3d 723,

727 (10th Cir. 2010). However, conclusory allegations need not be accepted as true.

Kansas Penn Gaming, LLC v. Collins, 656 F.3d 1210, 1214 (10th Cir. 2011).

                                      III. Discussion
   a. Injunctive Relief
       Plaintiff first seeks injunctive relief against Defendants. But his claims may

be invalid under the Anti-Injunction Act (the “Act”), which provides that:

       A court of the United States may not grant an injunction to stay proceedings
       in a State court except as expressly authorized by Act of Congress, or where
       necessary in aid of its jurisdiction, or to protect or effectuate its judgments.
28 U.S.C. § 2283.




                                              3
       The Act was conceived out of “respect for state courts.” Smith v. Bayer Corp., 564

U.S. 299 (2011). Thus, the Act broadly requires that state courts “shall remain free from

interference by federal courts.” Atlantic Coast Line R. Co. v. Locomotive Engineers, 398

U.S. 281, 282, (1970). As laid out above, however, that principle is subject to “three

specifically defined exceptions.” Id. at 286. But those exceptions are narrow—they are

“not [to] be enlarged by loose statutory construction.” Chick Kam Choo v. Exxon Corp.,

486 U.S. 140, 146 (1988) (alteration in original). Therefore, “[a]ny doubts as to the

propriety of a federal injunction against state court proceedings should be resolved in favor

of permitting the state courts to proceed.” Atlantic Coast Line, 398 US at 297.

       Here, Plaintiff has not identified any applicable exceptions to the rule that a federal

court may not enjoin state court proceedings. Regardless, however, the Court finds that

none of these exceptions apply in this case. Accordingly, the Court finds that Plaintiff is

not entitled to injunctive relief. 3

    b. Declaratory Relief
       Plaintiff also seeks declaratory relief against Defendants.       When determining

whether declaratory relief is appropriate, courts should ask:

       (1) whether a declaratory action would settle the controversy; (2) whether it
       would serve a useful purpose in clarifying the legal relations at issue; (3)
       whether the declaratory remedy is being used merely for the purpose of
       “procedural fencing” or “to provide an arena for a race to res judicata ”; (4)
       whether use of a declaratory action would increase friction between our


3
  Notably, Defendants offer multiple theories in support of the dismissal of Plaintiff’s
claims. See (Dkt. No. 15.) Because the Court finds that the claims must be dismissed
under the Act, however, the Court finds that it need not address Defendants’ other
arguments.
                                              4
       federal and state courts and improperly encroach upon state jurisdiction; and
       (5) whether there is an alternative remedy which is better or more effective.
State Farm Fire & Cas. Co. v. Mhoon, 31 F.3d 979 (10th Cir. 1994).
       The Court finds that these factors weigh in favor of denying declaratory relief.

First, Plaintiff has an alternative remedy—he could raise this issue before the Oklahoma

Supreme Court directly. Moreover, because all defendants are state court judges, any

declaratory relief from this Court would certainly create friction between the federal and

state courts and improperly encroach upon the state court’s jurisdiction. Finally, the relief

Plaintiff seeks would not settle any controversy—it would actually create a new one and

disrupt many ongoing appeals within the State of Oklahoma. This is particularly true in

light of this Court’s finding above that it may not enjoin Defendants in this suit. Thus, any

declaratory relief would only cause needless confusion. In sum, the Court finds that

Plaintiff’s request for declaratory relief should be denied.

                                      CONCLUSION

       For these reasons, (1) Defendants Motion to Dismiss (Dkt. Nos. 13, 15) is

GRANTED, and this case is DISMISSED.              Accordingly, (1) Plaintiff’s Motion for

Preliminary Injunction and Declaratory Relief (Dkt. No. 3); (2) George Mothershed’s

Motion to Intervene as Party Intervenor-Plaintiff (Dkt. No. 5); (3) Plaintiff’s Motion for

Leave to File Motion for Rule 23 Class Certification (Dkt. No. 7); and (4) Plaintiff’s

Motion to Continue Stay (Dkt. No. 11) are all DENIED as MOOT.




                                              5
IT IS SO ORDERED this 1st day of April, 2019.




                                  6
